DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910791445.9, filed on August 26, 2019.


Status of Claims
This Office action is in response to the amendment filed on March 23, 2022. Claims 1, 5-7, and 11 have been amended.  No claims have been cancelled. Claims 12-20 have been added. Thus, claims 1-20 are pending.


Response to Amendment
Applicant’s amendments regarding claim objections, filed March 23, 2022, with respect to claims 5 and 11, have fully considered and are persuasive.  Therefore, the claim objections have been withdrawn. 


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 


Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to anticipate nor render obvious all elements of independent claims 1, 6, and 7 (and by extension their respective dependent claims).

Regarding claim 1, in particular, no new prior art was found which would teach or suggest this amended claim, whereby the added/appended limitations of “the laser map is a complete laser map obtained through a mapping process, and the first pose list comprises: a coordinate of the level feature of the object in the laser map, and a posture of the level feature of the object” and “determining whether the distance between the level feature of the object and the initial position is smaller than a preset distance threshold”, to the original claim would have otherwise, without the inclusion of these added limitations, not overcome the PAR of Doemling and Sinha, respectively.

Regarding claim 6, independent claim 6 is a relocalization apparatus for a robot performing the identical methods of independent claim 1, therefore claim 6 is also allowed for the same reason as claim 1.

Regarding claim 7, independent claim 7 is a robot comprising a processor executing instructions that perform the identical methods of independent claim 1, therefore claim 7 is also allowed for the same reason as claim 1.

As no prior art teaches or suggests all elements of independent claims 1 and 7, all of independent claim 1 and 7’s respective dependent claims are also considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER Y NING/Examiner, Art Unit 3661

June 4, 2022

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661